Exhibit 10(r)


 


05/06/03


 

 

TCF FINANCIAL CORPORATION

 

TCF DIRECTORS DEFERRED COMPENSATION PLAN

 

(Amended and Restated effective as of June 1, 2003)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

1.

Deferral of  Stock or Fees.

1

 

 

 

2.

Administrative Committee.

2

 

 

 

3.

Deferred Compensation Accounts.

2

 

 

 

4.

Trust.

2

 

 

 

5.

Payment of Deferred Amounts.

3

 

 

 

6.

Emergency Payments.

5

 

 

 

7.

Method of Payments.

5

 

 

 

8.

Claims Procedures.

7

 

 

 

9.

Miscellaneous.

7

 

 

 

10.

Rule 16b-3.

8

 

 

 

11.

Registration; NYSE Listing.

9

 

 

 

12.

Accounts in the Prior Plan.

9

 

 

 

13.

Termination or Amendment.

9

 

 

 

APPENDIX RE: IRS NOTICE 2000-56

10

 

i

--------------------------------------------------------------------------------


 


TCF DIRECTORS DEFERRED COMPENSATION PLAN

 

(Amended and Restated effective as of June 1, 2003)

 

This is an amendment and restatement of the TCF Directors Deferred Compensation
Plan (the “Plan”) previously in effect for directors of TCF Financial
Corporation (“TCF Financial”) and TCF National Bank (“TCF Bank”).  Except as may
be specifically stated otherwise herein, all provisions of this restatement are
effective as of June 1, 2003.

 

1.                                      Deferral of  Stock or Fees.

 

a.                                       From time to time eligible directors
(“Directors”) of TCF Financial or TCF Bank (each such corporation being referred
to hereinafter as the “Company”) may, by written notice, elect to have payment
of all or a portion of their directors’ fees for the next succeeding calendar
year, and/or all or a portion of any grant of shares of common stock of TCF
Financial (“TCF Stock”) to the Director made on or after such election deferred
as hereinafter provided.  Each such deferral of fees or TCF Stock shall be (and
is hereinafter referred to as) a “Deferred Amount.”  Notwithstanding the
foregoing, however, a Director may not elect to defer any portion of fees or TCF
Stock unless such Director’s deferrals with respect to such year are in round
percentage increments of 10%.

 

b.                                      Any elections with respect to Deferred
Amounts of fees or TCF Stock shall be exercised in writing by the Director prior
to the latest to occur of the following:  (i)  the beginning of the calendar
year for which the fees are to be earned; (ii) such Director’s first day of
board service in that year; (iii) the thirty-first day following the date the
Director first becomes eligible to participate in the Plan; provided that, an
election made after the first day of a calendar year shall only apply to fees
earned after the date of the election.  Notwithstanding the foregoing, in the
case of Directors who file reports of their TCF Stock ownership on Form 4 with
the Securities and Exchange Commission, the election shall be no later than the
date specified in the preceding sentence or, if earlier, six months prior to the
date on which any fees deferred by the Director are invested in TCF Stock and
that in the case of deferral of grants of TCF Stock, the election shall be made
no later than the date specified in the preceding sentence or, if earlier, the
effective date of the grant of TCF Stock.  An election of Deferred Amounts, once
made, is irrevocable, except as provided in Section 6 hereof. An election of
Deferred Amounts, once made, shall continue to be effective for succeeding
calendar years until revoked by the Director by written request to the Secretary
of TCF Financial  prior to the beginning of a calendar year for which fees would
otherwise be deferred.

 

c.                                       Deferred Amounts shall be subject to
the rules set forth in this document, and each Director shall have the right to
receive cash payments on account of previously Deferred Amounts only in the
amounts and under the circumstances hereinafter set forth.

 

d.                                      Directors eligible to participate in
this Plan are non-employee Directors of TCF Financial, TCF Bank or any other
insured institution subsidiary of TCF Financial from time to time.  Eligibility
shall be determined annually as of the latest practicable

 

1

--------------------------------------------------------------------------------


 

date prior to the commencement of each new calendar year.  In the event a
Director ceases to be eligible for this Plan during the course of a calendar
year, the Director’s eligibility shall nevertheless continue through the end of
that calendar year with respect to fees earned prior to cessation of service.

 

2.                                      Administrative Committee.  Full power
and authority to construe, interpret, and administer this document, shall be
vested in the Administrative Committee (the “Committee”) of the Board of
Directors of TCF Financial, which shall consist of such members of the
Compensation/Nominating/Corporate Governance Committee of the Board of Directors
who qualify from time to time as non-employee or independent directors under
Rule 16b-3 of the Securities and Exchange Commission.  The Committee shall have
full power and authority to make each determination provided for in this
document, and in this connection, to promulgate such rules and regulations as
the Committee considers necessary or appropriate for the implementation and
management of this Plan as are consistent with the terms of this Plan. 
Notwithstanding anything in this Section 2 to the contrary, no action or
determination made or taken by the Committee, and no action or determination by
the Committee affecting the amount payable under this Plan to a participant or
beneficiary, shall be entitled to any deference by a reviewing court (i.e.,
judicial review of any such actions or determinations shall be de novo).

 

3.                                      Deferred Compensation Accounts.  Each
Company shall establish on its books a separate account (“Account”) for each of
its Directors who becomes a participant in this Plan, and each such Account
shall be maintained as follows:

 

a.                                       Each Account shall be credited with the
Deferred Amounts elected by the Director for whom such Account is established as
of the date on which such Deferred Amount would otherwise have been paid to the
Director.

 

b.                                      The value of a Director’s Account is to
be measured by the value of and income from TCF Stock, in which all Deferred
Amounts shall be deemed to be invested, however such value is merely a measuring
device to determine the payments to be made to each Director hereunder.  Each
Director, and each other recipient of a Director’s Deferred Amounts pursuant to
Section 7, shall be and remain an unsecured general creditor of the Company on
whose board the Director serves with respect to any payments due and owing to
such Director hereunder.  If a Company should from time to time, in its
discretion, actually purchase the investments deemed to have been made for a
Director’s Account, either directly or through the trust described in Section 4,
such investments shall be solely for the Company’s or such trust’s own account,
and the Directors shall have no right, title or interest therein.

 

4.                                      Trust.  TCF Financial has established a
trust (of the type commonly known as a “rabbi trust”) to aid in the accumulation
of assets for payment of Deferred Amounts.  The trust provides for separate
accounts in the name of each Director who has elected a Deferred Amount.  Each
Company shall contribute to the trust such amounts as are necessary to keep the
separate accounts maintained for that Company’s Directors sufficient at all
times to pay in full all benefits payable under the Plan with respect to such
Company’s Directors, including, without limitation, any liquidated damages
payable to such Company’s Directors pursuant to Section 9.f.  In addition:

 

2

--------------------------------------------------------------------------------


 

a.                                       TCF Financial may, in its sole
discretion, require the Companies to contribute additional amounts, which TCF
Financial may direct the Trustee not to credit to an account for any Director,
but instead to a general account for the payment of Plan expenses; and

 

b.                                      within ten (10) business days following
the occurrence of a Change in Control, the Companies shall contribute an amount
equal to 300% of the aggregate expenses incurred by the Companies and the
Trustee in administering the Plan and the trust described in this Section 4
during the last full calendar year immediately preceding the occurrence of the
Change in Control, which amount shall also be credited to a general account for
the payment of Plan expenses.  If the aggregate expenses that were incurred by
the Companies and the Trustee in administering the Plan and the trust during the
last full calendar year immediately preceding the occurrence of the Change in
Control cannot be determined with reasonable certainty prior to the date on
which this contribution is due, the amount of the contribution shall be
$150,000.

 

The assets of the trust shall be invested in accordance with the provisions of
the agreement or agreements pursuant to which the trust is maintained, which
agreement(s) shall be consistent with the terms of this Plan.  The trustee of
the trust (“Trustee”) shall be a corporate trustee independent of the
Companies.  The trust assets shall remain subject to the claims of the
Companies’ general creditors.

 

5.                                      Payment of Deferred Amounts.

 

a.                                       On or about the 30th day following a
Director’s termination of service on all boards of directors of the Companies,
the balance credited to the Director’s Account shall be paid in one single
distribution of TCF Stock or in annual installment distributions of TCF Stock
over the number of years directed by the Director in an election made by the
Director, provided that such election is in writing and is executed and
delivered to the Committee or the Secretary, on behalf of the Committee, no
later than one year before such Director’s termination of service.

 

b.                                      The first payment under Section 5.a.
shall be paid on a date selected by the Committee which is no later than 30 days
after the date on which the Committee’s direction as to the form and timing of
distributions is made.  Succeeding installments (if any) shall be paid on
January 31 of each calendar year following the calendar year in which the first
payment was made.

 

c.                                       Each payment shall be made in the form
of TCF Stock, and each annual installment payment shall be equal to the number
of shares credited to the Director’s Account as of the first day of the calendar
month in which the installment is paid multiplied by a fraction, the numerator
of which is one and the denominator of which is the number of installments
remaining to be paid, including the current installment.

 

d.                                      For purposes of this section, a
Director’s service on the board is considered to terminate as of the date which
is the later of (i) Director’s last date of

 

3

--------------------------------------------------------------------------------


 

service for the Company as a director, or (ii) the Director’s last date of
service on the board of directors of any Company.

 

e.                                       In the event installment payments
commence and any installments are unpaid at the time of a Director’s death, the
payments shall be made at the times and in such amounts as if the Director were
living to the persons specified in Section 7.a.

 

f.                                         For purposes of this Plan, a Change
in Control shall be deemed to have occurred if (i) any “person” as defined in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”) is or becomes the “beneficial owner” as defined in Rule 13d-3 under the
Exchange Act, directly or indirectly, of securities of TCF Financial
representing fifty percent (50%) or more of the combined voting power of TCF
Financial’s then outstanding securities (for purposes of this clause (i), the
term “beneficial owner” does not include any employee benefit plan maintained by
TCF Financial that invests in TCF Financial’s voting securities); or (ii) during
any period of two (2) consecutive years there shall cease to be a majority of
the Board comprised as follows: individuals who at the beginning of such period
constitute the Board or new directors whose nomination for election by the
company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved; or (iii) the shareholders of TCF Financial approve a merger or
consolidation of TCF Financial with any other corporation, other than a merger
or consolidation which would result in the voting securities of TCF Financial
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of TCF Financial or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of TCF
Financial approve a plan of complete liquidation of TCF Financial or an
agreement for the sale or disposition by TCF Financial of all or substantially
all TCF Financial’s assets; provided, however, that no Change in Control will be
deemed to have occurred if such merger, consolidation, sale or disposition of
assets, or liquidation is not subsequently consummated.  The date of a Change in
Control, for purposes of this Plan, is the date on which the Change in Control
is consummated.

 

g.                                      Notwithstanding any other provision of
this Section 5 or any payment schedule directed by a Director pursuant to this
Section 5 and regardless of whether payments have commenced under this Section
5, in the event that the Internal Revenue Service should finally determine that
part or all of the value of a Director’s Deferred Amounts or Plan Account which
have not actually been distributed to the Director, or that part or all of a
separate account that has been established for the Director under a trust
described in Section 4, is nevertheless required to be included in the
Director’s gross income for federal and/or State income tax purposes, then the
Deferred Amounts or the Account or the part thereof that was determined to be
includible in gross income shall be distributed to the Director in a lump sum
distribution in the form of TCF Stock as soon as practicable after such
determination without any action or approval by the Committee.  A “final
determination” of the Internal Revenue Service for purposes of this Section 5.h.
is a determination in writing by said Service ordering the payment of additional
tax,

 

4

--------------------------------------------------------------------------------


 

reporting of additional gross income or otherwise requiring Plan amounts to be
included in gross income, which is not appealable or which the Director does not
appeal within the time prescribed for appeals.

 

h.                                      Notwithstanding the foregoing, if a
Director’s balance in the Plan is less than $15,000 at the time of the
Director’s termination of service, then such account shall be distributed to the
Director in a lump sum payment (in the form of TCF Stock except for cash for a
fractional share) no later than 30 days after the Director’s termination of
service.

 

6.                                      Emergency Payments.  In the event of an
“unforeseeable emergency” as determined hereafter, the Committee may determine
the shares distributable under Section 5 hereof and distribute all or a part of
such shares without regard to the distribution dates provided in Section 5 to
the extent the Committee determines that such action is necessary in light of
immediate and heavy needs of the Director (or his beneficiary) occasioned by
severe financial hardship.  For the purposes of this Section 6, an
“unforeseeable emergency” is a severe financial hardship to the Director
resulting from a sudden and unexpected illness or accident of the Director or
beneficiary, or of a dependent (as defined in Section 152(a) of the Internal
Revenue Code of 1986, as amended) of the Director or beneficiary, loss of the
Director’s or beneficiary’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Director or beneficiary.  Payments shall not be made
pursuant to this Section 6 to the extent that such hardship is or may be
relieved:  (a) through reimbursement or compensation by insurance or otherwise,
(b) by liquidation of the Director’s or beneficiary’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
(c) by cessation of the Director’s deferrals under the Plan.  Such action shall
be taken only if the Director (or the Director’s legal representatives or
successors) signs an application describing fully the circumstances which are
deemed to justify the distribution, together with an estimate of the amounts
necessary to prevent such hardship, which application shall be approved by the
Committee after making such inquiries as the Committee deems necessary or
appropriate.

 

7.                                      Method of Payments.

 

a.                                       In the event of Director’s death,
payments shall be made to the persons (including a trustee or trustees) named in
the last written instrument signed by Director and received by the Committee
prior to Director’s death, or if Director fails to so name any person, the
amounts shall be paid to Director’s estate or the appropriate distributee
thereof.  The Committee, the Company, and the Trustee shall be fully protected
in making any payments due hereunder in accordance with what the Committee
believes to be such last written instrument received by it.

 

b.                                      Payments due to a legally incompetent
person may be made in such of the following ways as the Committee shall
determine:

 

i.                                          directly to such incompetent person,

 

ii.                                       to the legal representative of such
incompetent person, or

 

5

--------------------------------------------------------------------------------


 

iii.                                    to some near relative of the incompetent
person to be used for the latter’s benefit.

 

c.                                       Except as otherwise provided in 
Sections 7.a. and b., all payments to persons entitled to benefits hereunder
shall be made to such persons in person or upon their personal receipt or
endorsement, and shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors of the participant or the participant’s beneficiary.

 

d.                                      All payments to persons entitled to
benefits hereunder shall be made out of the general assets, and shall be the
sole obligations, of the Companies, except to the extent that such payments are
made out of the trust described in Section 4.  The Plan is a mere promise by the
Companies to pay benefits in the future and it is the intention of the parties
that it be “unfunded” for tax purposes (and for the purposes of Title I of the
Employee Retirement Income Security Act of 1974 (“ERISA”)).

 

e.                                       Unless commenced earlier at the
direction of the Committee or suspended due to a Company’s Insolvency, payments
from the trust described in Section 4 shall be commenced by the Trustee (without
the need for further instructions from the Committee) in accordance with the
most recent payment instructions provided by the Committee after the Trustee (i)
acquires actual knowledge of the occurrence of an event that requires payment to
commence (a “payment event”), (ii) is notified by the Committee that a payment
event has occurred, (iii) determines (in the absence of actual knowledge and any
notice from the Committee) that a Change in Control has occurred as defined in
Section 5.g. of this Plan, or (iv) in the case of a participant’s termination of
employment, is notified in writing by the participant that the participant’s
termination of employment has occurred.  The Trustee shall make a determination
with respect to whether a Change in Control has occurred if the Trustee receives
notice that a Change in Control may have occurred from any source other than the
Committee.  Promptly after receiving such notice of a possible Change in
Control, the Trustee shall request from the Committee all information relevant
to the Trustee’s determination.  If the Committee fails to provide information
sufficient to demonstrate the absence of a Change in Control within 30 days
after the Trustee’s request, and the other information received by the Trustee
indicates that a Change in Control has occurred, the Trustee shall commence
payment of accounts (that are not payable earlier) in the manner required upon
the occurrence of a Change in Control.

 

f.                                         Payments made by the Trustee from an
account established for a participant shall be debited against such account and
shall cease when the balance credited to the account has been reduced to zero or
if earlier, when the Trustee determines, based upon its review of the records of
the Plan, that payment of any additional amounts from the participant’s account
will result in the payment of benefits in excess of those required under the
Plan.  The Trustee shall have no obligation to perform such a review and
consider such a determination until after (i) the Committee notifies the Trustee
and the participant (or, if the participant has died, the participant’s
beneficiary) of the potential excess payment, (ii) the Trustee has been provided
with all Plan records that may be reasonably required by the Trustee to make its
determination, and (iii) the

 

6

--------------------------------------------------------------------------------


 

participant (or beneficiary) has had a reasonable time (not less than 30 days)
to respond.  Pending its determination, the Trustee shall continue payment of
the affected account(s) in accordance with the applicable payment instructions.

 

8.                                      Claims Procedures.

 

a.                                       If a claim for benefits made by any
person (the “Applicant”) is denied, the Committee shall furnish to the Applicant
within 90 days after its receipt of such claim (or within 180 days after such
receipt if special circumstances require an extension of time) a written notice
which:  (i) specifies the reasons for the denial, (ii) refers to the pertinent
provisions of the Plan on which the denial is based, (iii) describes any
additional material or information necessary for the perfection of the claim and
explains why such material or information is necessary, and (iv) explains the
claim review procedures.

 

b.                                      Upon the written request of the
Applicant submitted within 60 days after his receipt of such written notice, the
Committee shall afford the Applicant a full and fair review of the decision
denying the claim and, if so requested:  (i) permit the Applicant to review any
documents which are pertinent to the claim, (ii) permit the Applicant to submit
to the Committee issues and comments in writing, and (iii) afford the Applicant
an opportunity to meet with a quorum of the Committee as a part of the review
procedure.

 

c.                                       Within 60 days after its receipt of a
request for review (or within 120 days after such receipt if special
circumstances, such as the need to hold a hearing, require an extension of time)
the Committee shall notify the Applicant in writing of its decision and the
reasons for its decision and shall refer the Applicant to the provisions of the
Plan which form the basis for its decision.

 

9.                                      Miscellaneous.

 

a.                                       Except as limited by Section 7.c. and
except that a Director shall have a continuing power to designate a new
recipient in the event of Director’s death at any time prior to such death
without the consent or approval of any person theretofore named as Director’s
recipient by an instrument meeting the requirements of Section 7.a., this
document shall be binding upon and inure to the benefit of each Company,
Director, their legal representatives, successors and assigns, and all persons
entitled to benefits hereunder.

 

b.                                      Any notice given in connection with this
document shall be in writing and shall be delivered in person or by registered
mail, return receipt requested.  Any notice given by registered mail shall be
deemed to have been given upon the date of delivery indicated on the registered
mail return receipt, if correctly addressed.

 

c.                                       Nothing in this document shall
interfere with the rights of any Director to participate or share in any profit
sharing or pension plan which is now in force or which may at some future time
become a recognized plan of any Company.

 

7

--------------------------------------------------------------------------------


 

d.                                      Nothing in this document shall be
construed as an employment agreement nor as in any way impairing the right of
any Company, its board, committees or shareholders, to remove the Director from
service as a director, to refuse to renominate or reelect such person as a
director, or to enforce the duly adopted retirement policies of the board of
directors of such Company.

 

e.                                       Amounts that are paid more than 30 days
after the later of the date on which they are due according to the terms of this
Plan or the date on which a written claim for such amounts is received by the
Committee shall incur interest at the rate of fifteen percent per annum
(eighteen percent per annum if the payment occurs after a Change in Control)
from the date as of which payment was due.  In addition, if all or any portion
of the distribution is payable in the form of TCF Financial stock, and the value
of such stock at the time of distribution is less than its value on the date as
of which payment was due, the payee shall be entitled to liquidated damages
equal to 100% (120% if the payment occurs after a Change in Control) of the
aggregate difference in value between the value of the distributed shares on the
date their distribution was due (without regard to the 30-day grace period) and
the value of the distributed shares on the actual date of distribution.

 

f.                                         Any costs or attorneys’ fees incurred
by a participant or beneficiary in connection with the collection of benefits
that were not timely paid under this Plan shall be reimbursed by the Companies.

 

g.                                      Notwithstanding anything in this Plan to
the contrary, effective January 1, 2003, if the beneficiary of a participant is
not the participant’s spouse, the payment to that beneficiary shall be made in
the form of an immediate lump sum distribution of the entire portion of the
participant’s account payable to that beneficiary, without regard to any
outstanding installment payment election.

 

10.                               Rule 16b-3.  This Plan is intended to qualify
for the exemption from short swing profits liability under Section 16(b) of the
Securities Exchange Act of 1934 provided by Rule 16b-3 of the Securities and
Exchange Commission.  Notwithstanding anything in this Plan to the contrary, for
a director who is subject to liability under Section 16 of the Securities and
Exchange Act of 1934, the following special provisions apply:

 

a.                                       Any election of Deferred Amounts of
stock or fees under Section 1.b. shall be exercised in writing by the Director
and filed with the Committee no later than the date prior to the date the stock
grant is awarded or the first date on which fees, part or all of which is to
become a Deferred Amount, begin to be earned.  Deferred Amounts of fees, to the
extent they are forwarded to the Trustee, shall be so forwarded on or
immediately after the date on which the fees would otherwise be paid and shall
be deemed to be invested in TCF Stock on the same date and for the same purchase
price as the Trustee actually purchases such Stock.  The Trustee shall purchase
such Stock as soon as practicable after the fees payment date for which the
Deferred Amount is received, and in any event no later than two weeks after such
date, with the exact date and purchase terms to be determined by a stock broker
or other investment professional on the basis of such person’s judgment as to
the best available purchase price for the Plan

 

8

--------------------------------------------------------------------------------


 

and Trust.  If Deferred Amounts are not forwarded to the Trustee, the deferred
fees shall be deemed to be invested in TCF Stock at the average of the high and
low sales prices for such Stock on the date the fees would otherwise be paid.

 

b.                                      In the event of one or more
distributions to a Director subject to this Section under Section 5 of this
Plan, all such distributions shall consist of whole shares of TCF Stock, plus
cash for any fractional share.

 

c.                                       In the case of a Director subject to
this Section, for purposes of an emergency payout resulting in distribution of
TCF Stock, the TCF Stock shall be distributed in kind, plus cash for any
fractional share.

 

11.                               Registration; NYSE Listing.  TCF Financial
may, in its discretion, register the shares of TCF Stock subject to this Plan
under the Securities Act of 1933 and any other applicable provisions of State or
Federal law, and may enter into a listing agreement for such shares with the New
York Stock Exchange, if such actions are deemed necessary or advisable by TCF
Financial in order to provide directors with freely marketable shares.  However,
nothing herein shall be deemed to require any such registration or listing.

 

12.                               Accounts in the Prior Plan.  A Director with
an account balance in the Director Fee Deferral Plan (the “Prior Plan”) as of
December 31, 1994 may elect to have such balance invested in TCF Stock and may
consent to contributions to the Trust for such deemed investment in TCF Stock,
provided that the election is made no later than December 31, 1994 and that the
resulting investment in TCF Stock occurs no sooner than six months after such
election, if the Director is subject to reporting requirements under section
16(a) of the Securities Exchange Act of 1934.  If a Director does not elect to
transfer the Prior Plan account balance into TCF Stock, such account balance
shall continue to be deemed to be invested in the “treasury bill rate” set forth
in the Prior Plan.

 

13.                               Termination or Amendment.  This Plan may be
amended at any time and from time to time upon the approval of the Board of
Directors of TCF Financial; provided, however, that no amendment shall be
effective unless it has the written consent of all participants, all
participants who are former Directors but who are entitled to benefits under the
Plan, and all beneficiaries of deceased participants who are entitled to
benefits under the Plan.  In the event that all of the Plan’s participants and
beneficiaries do not consent to a proposed amendment, such amendment shall not
take effect but the Plan Accounts of the consenting participants and
beneficiaries shall be transferred to a separate plan that is identical to this
Plan in all respects except that it may include the proposed amendment.  The
Board of Directors may terminate this Plan in its discretion, except that any
such termination shall require the written consent of all participants, all
participants who are former Directors but who are entitled to benefits under the
Plan, and all beneficiaries of deceased participants who are entitled to
benefits under the Plan, unless it is an automatic termination of the Plan under
Section 5.h. hereof.  In the event that all of the Plan’s participants and
beneficiaries do not consent to a proposed termination of the Plan, the Plan
shall terminate as to the consenting participants and beneficiaries and shall
continue in effect for the participants and beneficiaries who do not consent.

 

9

--------------------------------------------------------------------------------


 

APPENDIX RE: IRS NOTICE 2000-56

 

Notwithstanding anything to the contrary in the Plan or Trust, effective on and
after May 16, 2001, TCF Financial stock or other assets contributed to the Trust
by TCF Financial or any other Company for the benefit of Directors or service
providers of TCF Financial or such Company are subject to the claims of
creditors (in the event of insolvency) of both TCF Financial and such Company. 
In addition, such stock and assets are subject to the claims of creditors (in
the event of insolvency) of any Company from which benefits are due to a
participant or beneficiary under the terms of the Plan.  Nothing in this
Appendix, however, shall relieve any Company of its obligation to pay any
benefits due from the Company to a participant or beneficiary under the terms of
the Plan.

 

Notwithstanding anything to the contrary in the Plan or Trust, effective on and
after May 16, 2001, any TCF Financial stock or other assets not transferred to a
Company’s Directors or their beneficiaries will revert to TCF Financial upon
termination of the Trust.

 

10

--------------------------------------------------------------------------------